Exhibit 10.1 Execution Copy AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT dated as of November 21, 2014 among SPEED COMMERCE, INC, as the Company, CERTAIN SUBSIDIARIES OF THE COMPANY as Guarantors, VARIOUS LENDERS, GARRISON LOAN AGENCY SERVICES LLC as Administrative Agent, Collateral Agent, Lead Arranger, Syndication Agent and Documentation Agent $100,000,000 Senior Secured Credit Facilities 8824/32156-011 current/45453051v18 Execution Copy TABLE OF CONTENTS Page SECTION 1. DEFINITIONS AND INTERPRETATION 2 Definitions 2 Accounting Terms 30 Interpretation, etc 30 Rounding 30 SECTION 2. LOANS 31 Closing Date Term Loans 31 Restatement Date Term Loans 31 [Reserved] 31 Pro Rata Shares 31 Use of Proceeds 32 Evidence of Debt; Register; Lenders’ Books and Records; Notes 32 Interest on Loans 33 [Reserved] 33 Default Interest 33 Fees 34 Scheduled Installments 34 Voluntary Prepayments/Commitment Reductions 35 Mandatory Prepayments/Commitment Reductions 36 Application of Prepayments/Reductions 38 General Provisions Regarding Payments 38 Ratable Sharing 39 Making or Maintaining LIBOR Rate Loans 40 Increased Costs; Capital Adequacy 41 Taxes; Withholding, etc. 42 Obligation to Mitigate 44 Removal or Replacement of a Lender 44 Tax Treatment 45 SECTION 3. CONDITIONS PRECEDENT 45 Closing Date 45 Restatement Date 49 SECTION 4. REPRESENTATIONS AND WARRANTIES 53 Organization; Requisite Power and Authority; Qualification 53 Capital Stock and Ownership 54 Due Authorization 54 No Conflict 54 Governmental Consents 54 Binding Obligation 54 Historical Financial Statements 54 Projections 55 No Restricted Junior Payments 55 Adverse Proceedings, etc. 55 i Execution Copy Payment of Taxes 55 Properties 55 Environmental Matters 56 No Defaults 56 Material Contracts 56 Governmental Regulation 56 Margin Stock 57 Employee Matters 57 Employee Benefit Plans 57 Certain Fees 58 Solvency 58 Divested Business Documents and Fifth Gear Acquisition Documents 58 Conditions Precedent 59 Disclosure 59 Anti-Terrorism Laws 60 Independent Contractors 60 SECTION 5. AFFIRMATIVE COVENANTS 60 Financial Statements and Other Reports 61 Existence 64 Payment of Taxes and Claims 64 Maintenance of Properties 65 Insurance 65 Inspections 65 Lenders Meetings 65 Compliance with Laws and Material Contracts 66 Environmental 66 Subsidiaries 67 Additional Material Real Estate Assets and Material Leasehold Properties 67 Further Assurances 69 Miscellaneous Business Covenants 69 Post-Closing Matters 69 SECTION 6. NEGATIVE COVENANTS. 70 Indebtedness 70 Liens 71 Equitable Lien 73 No Further Negative Pledges 73 Restricted Junior Payments 73 Restrictions on Subsidiary Distributions 73 Investments 74 Financial Covenants 74 Fundamental Changes; Disposition of Assets; Acquisitions 78 Disposal of Subsidiary Interests 79 Sales and Lease Backs 80 Transactions with Shareholders and Affiliates 80 Conduct of Business; Foreign Subsidiaries 80 Amendments to or Waivers of Divested Business Documents and Fifth Gear Acquisition Documents 80 ii Execution Copy Amendments or Waivers with respect to Certain Indebtedness 81 Fiscal Year 81 Deposit Accounts 81 Amendments to Organizational Agreements and Material Contracts 81 Prepayments of Certain Indebtedness 81 SECTION 7. GUARANTY 82 Guaranty of the Obligations 82 Contribution by Guarantors 82 Payment by Guarantors 82 Liability of Guarantors Absolute 83 Waivers by Guarantors 84 Guarantors’ Rights of Subrogation, Contribution, etc. 85 Subordination of Other Obligations 85 Continuing Guaranty 86 Authority of Guarantors or Company 86 Financial Condition of Company 86 Bankruptcy, etc. 86 SECTION 8. EVENTS OF DEFAULT 87 Events of Default 87 SECTION 9. AGENTS 89 Appointment of Agents 89 Powers and Duties 90 General Immunity 90 Agents Entitled to Act as Lender 91 Lenders’ Representations, Warranties and Acknowledgment 91 Right to Indemnity 91 Successor Administrative Agent and Collateral Agent 92 Collateral Documents and Guaranty 93 Protective Advances 93 SECTION 10. MISCELLANEOUS 94 Notices 94 Expenses 94 Indemnity 95 Set Off 95 Amendments and Waivers 95 Successors and Assigns; Participations 97 Independence of Covenants Survival of Representations, Warranties and Agreements No Waiver; Remedies Cumulative Marshaling; Payments Set Aside Severability Obligations Several; Independent Nature of Lenders’ Rights Headings APPLICABLE LAW CONSENT TO JURISDICTION Execution Copy WAIVER OF JURY TRIAL Confidentiality Usury Savings Clause Counterparts Effectiveness Patriot Act Agreements Among Lenders Continued Effectiveness Execution Copy APPENDICES: A Commitments B Notice Addresses ANNEX: A Certain Add-backs to Consolidated Adjusted EBITDA SCHEDULES: Certain Material Real Estate Assets Jurisdictions of Organization and Qualification Capital Stock and Ownership Real Estate Assets Material Contracts Certain Post Closing Matters Certain Indebtedness Certain Liens Certain Investments Certain Affiliate Transactions EXHIBITS: A Funding Notice B-1 Closing Date Term Loan Note B-2 Restatement Date Term Loan Note C Compliance Certificate D Assignment Agreement E Certificate Regarding Non-bank Status F-1 Closing Date Certificate F-2 Restatement Date Certificate F-3 Solvency Certificate G Counterpart Agreement H Landlord Personal Property Collateral Access Agreement I Joinder Agreement v Execution Copy AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT This CREDIT AND GUARANTY AGREEMENT (this “ Agreement ”), dated as of November 21, 2014, is entered into by and among SPEED COMMERCE, INC. , a Minnesota corporation (“ Company ”) and CERTAIN SUBSIDIARIES OF COMPANY , as Guarantors, the Lenders party hereto from time to time, GARRISON LOAN AGENCY SERVICES LLC (“
